Plaintiff is an artist and designer who specializes in creating labels and packages for the cosmetic and toiletry trades. Defendant is engaged in selling and dealing in cosmetics and toiletries. Plaintiff testified on the trial that she created, submitted and disclosed to defendant a plan and idea for packaging a children’s bubble bath powder in a carton made to simulate a toy bus, that defendant, through its president, promised to compensate her if her idea should be used, and that defendant did use said idea but has failed to pay her therefor. Plaintiff brought this action to recover damages of $5,000 alleged to be the reasonable value of the idea and plan and her services in creating them. The appeal is from a judgment dismissing the complaint at the close of plaintiff’s ease. Judgment reversed and a new trial granted, with costs to abide the event. In our opinion a prima facie case was presented.
Nolan, P. J., Wenzel, Beldoek, Murphy and Hallinan, JJ., concur.